       Case 1:18-cv-00988-DAD-HBK Document 59 Filed 08/23/21 Page 1 of 2

                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA



TOMMY MACKEY,                                     Case No. 1:18-cv-0988-DAD-HBK (PC)

                Plaintiff,
v.
                                                  THIRD AMENDED ORDER & WRIT OF HABEAS
                                                  CORPUS AD TESTIFICANDUM1

R. RODRIQUEZ, et al.,

                Defendants.
                                         /

         Tommy Mackey, CDCR # AI-5375, a necessary and material witness on his own behalf
in a settlement conference in this case on October 5, 2021, is now confined in Richard J.
Donovan Correctional Facility (RJD) in San Diego, California, in the custody of the Warden. To
secure this inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate before Magistrate Judge Barbara A.
McAuliffe, by Zoom video conference from his place of confinement, on October 5, 2021, at
1:30 p.m.

        ACCORDINGLY, IT IS ORDERED:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by video conference (via Zoom) to testify in United States District Court
at the time and place above, until completion of court proceedings or as ordered by the court; and
thereafter to return the inmate to the above institution.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Road, San Diego, California 92179:

       WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by video conference (via Zoom) to testify before Judge McAuliffe at


1 This writ is amended a third time due to the unavailability of Zoom at the correctional facility on the
prior dates of September 7, 2021 and September 2, 2021.
                                                     1
       Case 1:18-cv-00988-DAD-HBK Document 59 Filed 08/23/21 Page 2 of 2
the time and place above, or as ordered by the court until completion of the settlement
conference; and thereafter return the inmate to above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.




Dated:    August 20, 2021
                                                  HELENA M. BARCH-KUCHTA
                                                  UNITED STATES MAGISTRATE JUDGE




                                              2
